Fish, P. J.
The action was on a promissory note given by the defendant for the purchase-money of land. One of the pleas was that the plaintiff had failed to put the defendant in possession of a specified portion of the land, according to contract. The rental value of such portion was proved, and there was evidence for defendant tending to support this plea. Held, that it was error to direct a verdict for the plaintiff as against this plea.

Judgment reversed.


All the Justices concur, except Candler, J., absent.